Case 8:18-cV-03408-G.]H Document 1 Filed 11/02/18 Page 1 of 26

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

 

GABE HARRIS-CARR,
1 Oakdale Road #9

Stamford, Fairfield County, Case NO

Connecticut 06906

Indlvidually and On Behalf of All Others CLASS ACTION COMPLAINT
Slmllarly Sltuated,

Plaintiff» JURY TRIAL DEMANDED

V.

INDIA GLOBALIZATION CAPITAL,
INC.,

4336 Montgomery Avenue

Bethesda, Montgomery County,
Maryland 20814,

RAM MUKUNDA,

4336 Montgomery Avenue
Bethesda, Montgomery County,
Maryland 20814,

and

CLAUDIA GRIMALDI,

4336 Montgomery Avenue
Bethesda, Montgomery County,
Maryland 20814,

*-.../\.../\-./\-/\....J\/\_/\_/\_/\/\_/\./V\./\./\./\./\./V\_/\_/\/\/\/\/\/\./\/\_/\_/\/\/\/\./\/

Defendants.

 

Plaintiff Gabe Harris-Carr (“Plaintiff”), individually and on behalf of all other persons
similarly situated, by Plaintiff’ s undersigned attorneys, for Plaintiff’ s complaint against
Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’ s
own acts, and information and belief as to all other matters, based upon, inter alia, the
investigation conducted by and through Plaintiff’s attomeys, which included, among other

things, a review of Defendants’ public documents, conference calls and announcements made by

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 2 of 26

Defendants, United States Securities and Exchange Comrnission (“SEC”) filings, wire and press
releases published by and regarding India Globalization Capital, Inc. (“India Globalization” or
the “Company”), analysts’ reports and advisories about the Company, and information readily
obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the
allegations set forth herein after a reasonable opportunity for discovery.

NATURE OF THE ACTION

l. This is a federal securities class action on behalf of a class consisting of all
persons other than Defendants who purchased or otherwise acquired India Globalization
securities between June 21, 2018 and October 29, 2018, both dates inclusive (the “Class
Period”), seeking to recover damages caused by Defendants’ violations of the federal securities
laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of
1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and
certain of its top officials.

2. India Globalization purports to be focused on the development and
commercialization of cannabinoid-based alternative therapies for indications such as
Alzheimer’s disease, Parkinson’s disease, and pain. Its lead product is Hyalolex, an alternative
oral therapy for the treatment of symptoms associated with Alzheimer’s disease. The Company
has filed several patents for its pipeline of products including ones for the treatment of
Parkinson’s Central Nervous System related disorders, eating disorders, and seizures in cats and
dogs. Since its inception, the Company operates a legacy business that involves trading
commodities and heavy equipment rental.

3. India Globalization was incorporated in Maryland in 2005, and its common stock

trades on the NYSE American exchange (“NYSE American”) under the symbol “IGC.”

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 3 of 26

4. Throughout the Class Period, Defendants made materially false and misleading
statements regarding the Company’s business, operational and compliance policies. Specifically,
Defendants made false and/or misleading statements and/or failed to disclose that: (i) India
Globalization substantially discontinued the business that it conducted at the time it began
trading on the NYSE American; (ii) the Company had become engaged in ventures or
promotions which have not developed to a commercial stage; (iii) consequently, the Company is
not an operating company for the purposes of continued trading and listing on the NYSE
American; and (iv) as a result, India Globalization’s public statements were materially false and
misleading at all relevant times.

5. On Sunday, October 28, 2018, an article was published on the financial news
website Markétwatch, entitled, “All the potential red flags for investors in IGC, the pot stock that
jumped 1,000% in three months.” The article discussed the “alarming number of red flags” it
uncovered which “undermine” claims made by the Company. Then, on October 29, 2018, the
NYSE American announced “that the staff of NYSE Regulation has determined to commence
proceedings to delist the common stock of India Globalization Capital, Inc. (NYSE: IGC) _
ticker symbol IGC _ from the Exchange. Trading in the Company’s common stock on the
NYSE American will be suspended immediately.” The NYSE American also said that the
“Company or its management have engaged in operations which, in the opinion of the Exchange,
are contrary to the public interest.”

6. Following this news, the Company’s common stock ceased trading on the NYSE

American, resulting in significant damages to the Company’s stockholders and the Class.

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 4 of 26

7. As a result of Defendants’ wrongful acts and omissions, and the precipitous
decline in the market value of the Company’s securities, Plaintiff and other Class members have
suffered significant losses and damages.

JURISDICTION AND VENUE

8. The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of
the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by
the SEC (17 C.F.R. § 240.10b-5).

9. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1331 and Section 27 of` the Exchange Act.

10. Venue is proper in this Judicial District pursuant to Section 27 of the Exchange
Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as India Globalization’s principal executive
offices are located within this Judicial District.

11. In connection with the acts, conduct and other wrongs alleged in this Complaint,
Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
including but not limited to, the United States mail, interstate telephone communications and the

facilities of a national securities exchange.

PARTIES

12. Plaintiff, as set forth in the attached Certification, acquired India Globalization
securities at artificially inflated prices during the Class Period and was damaged upon the
revelation of the alleged corrective disclosures

13. Defendant India Globalization is incorporated in Maryland, with principal

executive offices located at 4336 Montgomery Avenue, Bethesda, Maryland.

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 5 of 26

14. Defendant Ram Mukunda has served at all relevant times as the Company’s
President and CEO.

15. Defendant Claudia Grimaldi has served at all relevant times as the Company’s
Principal Financial Officer.

16. The Defendants referenced above in 1111 14-15 are sometimes referred to herein
collectively as the “Individual Defendants.”

17. The Individual Defendants possessed the power and authority to control the
contents of India Globalization SEC filings, press releases, and other market communications
The Individual Defendants were provided with copies of the Company’s SEC filings and press
releases alleged herein to be misleading prior to or shortly after their issuance and had the ability
and opportunity to prevent their issuance or to cause them to be corrected. Because of their
positions with the Company, and their access to material information available to them but not to
the public, the Individual Defendants knew that the adverse facts specified herein had not been
disclosed to and were being concealed from the public, and that the positive representations
being made were then materially false and misleading The Individual Defendants are liable for
the false statements and omissions pleaded herein.

SUBSTANTIVE ALLEGATIONS
MQ“_IN!

18. India Globalization purports to be focused on the development and
commercialization of cannabinoid-based alternative therapies for indications such as
Alzheimer’s disease, Parkinson’s disease, and pain. Its lead product is Hyalolex, an alternative
oral therapy for the treatment of symptoms associated with Alzheimer’s disease. The Company

has filed several patents for its pipeline of products, including ones for the treatment of

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 6 of 26

Parkinson’s Central Nervous System related disorders, eating disorders, and seizures in cats and

dogs Since its inception, the Company operates a legacy business that involves trading

commodities and heavy equipment rental.

Materially False and Misleading Statements Issl_led Duringjl_le Class Periocl

19. The Class Period begins on June 21, 2018, when the Company filed its annual

report on Form 10-K for the fiscal year ended March 31, 2018 (the “2018 10-K”) with the SEC,
which contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by
the Individual Defendants, attesting to the accuracy of financial reporting the disclosure of any

material changes to the Company’s internal controls over financial reporting, and the disclosure

of all fraud.

20. In the 2018 10-K, the Company describes its business in two segments:

Segment 1: Legacy Infrastructure

Since our inception, we have participated in various aspects of the infrastructure
industry. During the fiscal year 2018, we streamlined our legacy infrastructure
business to infrastructure commodity trading, and heavy equipment rental. We
trade infrastructure commodities like steel and iron ore, among others, and we
rent heavy equipment Our subsidiary, Techni Bharathi Private Ltd (“TBL”) in
India is responsible for heavy equipment rental, and its subsidiary IGC
Enterprises Ltd. in Hong Kong is responsible for infrastructure trading

For the rental business, we supply equipment and operators to construction
companies This business is very small and limited to the city of Kochi in Kerala,
India. In fiscal year 2018 we have three customers all of which are construction
companies For the trading business we have four customers and no principal
supplier. We are opportunistic and will buy from any of the South Asian
countries In fiscal 2018 our suppliers are companies based in India and Hong
Kong For the level of business and the value of each trade, the number of
customers we have is adequate and does not constitute inordinate customer
risk. Revenue from our legacy infrastructure business including heavy
equipment rental and commodity trading is less than 1% based on revenue of
both the rental and trading markets This business is highly competitive, and our
differentiation is based primarily on price and industry knowledge of commodity
requirements for infrastructure projects Our strategy in fiscal 2019 for the
legacy business is to maintain annual revenue of $3-$5 million and focus on

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 7 of 26

growing margin by reducing the cost of money and by modest investments in
heavy equipment.

The pricing for steel and iron ore are heavily influenced by tariffs and demand
for infrastructure development In fiscal year 2018, steel prices although down
from fiscal 2017, fluctuated in a relatively narrow band as did iron ore
prices We do not hedge or take long term positions on commodities We limit
our exposure by contractually ensuring that every purchase has a vetted
legitimate buyer and ensuring rapid closing of transactions On a transaction
basis, this business does not require special government approvals We have the
requisite business licenses that allow us to operate in this segment.

In the fiscal years ending March 31, 2018 and 2017, we funded our subsidiary
TBL $75,000 and $43,000 for working capital, respectively For the trading
business our sales team is in Hong Kong and the sales cycle lasts between two
and three months For our equipment leasing business our sales team is in
Kochi, India, where the sales cycle lasts around two months In Malaysia,
through our subsidiary Cabaran Ultima, we operated a real estate management
business During the fiscal year 2018, we decided to exit this business and as of
March 31, 2018, we have accounted for our investment in Cabaran Ultima as
“Investment Held for Sale” at a fair value of $147,500. We hope to sell Cabaran
Ultima during fiscal year 2019. Please see Note-22, “Investment Held for Sale”
for more information.

Segment 2: Alternative therapies (Complementa)y and Altemative Medicine,
((CAM”)

We focus on the development and commercialization of cannabinoid-based
combination therapies Cannabinoids are chemical compounds that exert a range
of effects on the body, including impacting the immune response, gastrointestinal
maintenance and motility, muscle functioning and nervous system response and
functioning Phytocannabinoids are cannabinoids that occur naturally in the
cannabis plant. Phytocannabinoids are abundant in the viscous resin produced by
glandular structures called trichomes. There are over 480 different compounds in
the cannabis plant. Many of them have been identified as cannabinoids. Of
these, THC (delta-9-tetrahydrocannabinol) is the main psychoactive component
in the plant with many therapeutic uses. The other broadly pursued non-
psychoactive phytocannabinoid, CBD (Cannabidiol), is pleiotropic influencing
many pathways in humans, dogs, and cats, and may be used to provide relief to a
variety of symptoms including pain, seizures, and eating disorders In medical
applications cannabinoids are extracted from the cannabis plant using a variety
of well-established technologies, including using C02, butane, alcohol, among
others, as solvents The refined extracted material is isolated for specific active
ingredients like THC and CBD, among others, and used in formulations as the
primary or secondary active ingredient.

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 8 of 26

Our work and strategy are to use cannabinoids synergistically with other active
ingredients that in many cases have been established to treat specific conditions
We seek, through the synergies for our combination therapies, to decrease side
effects, increase bio-availability, and enhanced efficacy. This strategy in some
cases leads to “new and improved” products, and in others it results in totally
novel products with surprising results, as in the case of Hyalolex.

We have filed eight provisional patents with the United States Patent and
Trademark Office (“USPTO”), in the phytocannabinoid-based combination
therapy space, for the indications of pain, medical refractory epilepsy, and
cachexia. In addition, in May 2017, we acquired an exclusive license to a patent
filed by the University of South Florida Research Foundation entitled
“Cannabidiol and Synthetic Dronabinol for treatment of Alzheimer’s Disease.”

21. Defendants further stated in the 2018 lO-K that the Company has a “competitive

advantage”:

We believe that there are three factors coalescing to create entrepreneurial
opportunities in the cannaceutical industry. The first is deregulation of the
industry. This is taking place in the U.S., Canada, Germany, and other parts of
the world. We believe that during any major deregulation, it takes several years
for market equilibrium to be achieved. Most large companies don’t react quickly
and that creates entrepreneurial opportunities including as a first mover. The
second factor is that the plant has cannabinoids that work on several pathways, in
humans and animals, and that these cannabinoids can potentially be used to treat
many diseases and aliments. The third factor is a rising awareness and demand
for natural products including natural complementary and alternative medicines

22.

Further, the 2018 lO-K touted the Company’s founder as an experienced

executive with “in-depth” knowledge of the “medical cannabis industry,” “U.S. capital markets,

capital structuring, international joint ventures and broad science and engineering . . . . :

53

Mr. Ram Mukunda has served as our CEO and in other capacities since April
29, 2005. Mr. Mukunda is responsible for general management and over the past
five years has been largely responsible for the Company’s strategy and
positioning in the medical cannabis industry. He has been the chief-inventor and
architect of all patent filings by the Company including the creation of the
Company’s lead product Hyalolex. Prior to IGC, fi'om January 1990 to May
2004, Mr. Mukunda served as Founder and CEO of Startec Global
Communications, that he took public in 1997 on NASDAQ. Prior to Startec, he
served as Strategic Planning Advisor at Intelsat, a communications satellite
services provider and prior to that worked in the bond market for a boutique firm

8

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 9 of 26

on Wall Street. Mr. Mukunda serves as an Emeritus member on the Board of
Visitors at the University of Maryland, School of Engineering. From 2001 to
2003, he was a Council Member at Harvard’s Kennedy School of Government,
Belfer Center of Science and International Affairs Mr. Mukunda is the recipient
of several awards including, among others, the 2013 University of Maryland’s
International Alurnnus of the year award, the 2001 Distinguished Engineering
Alumnus Award, the 1998 Emst & Young, LLP’s Entrepreneur of the Year
Award. He holds a B.S. degree in Electrical Engineering a B.S degree in
Mathematics, and a M.S. in Engineering from the University of Maryland. Mr.
Mukunda has traveled extensively, and managed companies in Europe and Asia.
He has more than 20 years of experience managing public companies and has
acquired and integrated more than 20 companies His in-depth business
experience in the medical cannabis industry, his knowledge of U.S. capital
markets, capital structuring international joint ventures and broad science and
engineering background make him well qualified to serve as a director of our
company.

23. In the 2018 10-K the Company also purported to maintain “[a] code of business
conduct and ethics . . . designed to deter wrongdoing and to promote (a) honest and ethical
conduct, (b) full, fair, accurate, timely and understandable disclosure in regulatory filings and
public statements, (c) compliance with applicable laws, rules and regulations, (d) the prompt
reporting violation of the code and (e) accountability for adherence to the code.”

24. On September 25, 2018, the Company issued a press release entitled, “IGC to
Enter the Hemp/CBD-Infused Energy Drink Space,” which announced a new product it would
sell called “Nitro G,” stating in relevant part:

India Globalization Capital, Inc. (NYSE AMERICAN: IGC) announces today
that it has executed a distribution and partnership agreement for several products
including a sugar free, energy drink called ‘Nitro G’.

IGC will pay 797,000 shares of restricted, unregistered, common stock, for a 10-
year agreement, with an option for multiple 5-year extensions, for the rights to
market the products in the U.S., Canada, Mexico and South America and
exclusive global rights to all developed CBD-infused products

IGC plans to create a branded, hemp/CBD-infused version of the formulation

that addresses market demand for energy drinks with the inclusion of healthy
properties derived from hemp including CBD.

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 10 of 26

“According to a Grand View Research forecast, the global energy drinks market
is projected to be almost $85 billion by the year 2025, with non-alcoholic
beverage sales expected to account for a significant portion of the market. This
represents a unique opportunity for the development and commercialization of a
CBD-iniilsed, sugar free energy beverage,” stated Ram Mukunda, CEO of IGC.
“By combining the experience of IGC with Hyalolex with the manufacturer in
Malaysia, we potentially bring together unique expertise in
microencapsulation, solubility, infusion, controlled dose delivery, and sugar
free processes, among others. This will help introduce an exciting CBD-infused
energy drink to the market and the acquired knowledge base can be further
leveraged to diversify the delivery method for IGC branded products including
Hyalolex, our flagship product for patients suffering from Alzheimer’s,”
continued Mukunda.

T his transaction is particularly timely given the language of the 2018 Farm

Bill that currently addresses potentially legalizing, on a federal level, industrial

hemp and products derived from it, including hemp oil that contains CBD.

25, On this news, the Company’s stock skyrocketed from $2.33 per share on
September 25, 2018, to $13.00 on October 2, 2018.

26. The statements referenced in 1111 19-25 were materially false and misleading
because Defendants made false and/or misleading statements, as well as failed to disclose
material adverse facts about the Company’s business, operational and compliance policies
Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:
(i) India Globalization substantially discontinued the business that it conducted at the time it
began trading on the NYSE American; (ii) the Company had become engaged in ventures or
promotions which have not developed to a commercial stage; (iii) consequently, the Company is
not an operating company for the purposes of continued trading and listing on the NYSE

American; and (iv) as a result, India Globalization’s public statements were materially false and

misleading at all relevant times

10

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 11 of 26

The Truth Beg!`ns to Emerge

27. On October 28, 2018, an article was published on the financial news website
Marketwatch, entitled, “All the potential red flags for investors in IGC, the pot stock that jumped
1,000% in three months.” The article discussed the “alarrning number of red flags” it uncovered
which “undermine” claims made by the Company, and included the following allegations:

(a) In the release announcing the plan for CBD-infused drinks, IGC indicates it
will work with a manufacturer in Malaysia, but that country has a mandatory
death sentence for cannabis possession and no medical marijuana program;

(b) IGC, which started life in 2005 as a blank-check company, has a history of
pivoting to new businesses as they become popular and releasing press
releases to highlight those business-plan shifts . . . In 2013, the company
started to look into the cannabis industry, where it now claims to be working
on treatments for serious diseases including Atheimer’s and Parkinson’s, as
well as anxiety and sleep disorders However, a review of its regulatory filings
reveals that it has assigned very little funding to research and development _
roughly $150,000 a year _ and none to clinical studies or any of the other
steps needed to win U.S. Food and Drug Administration approval. . . . A look
at press releases from the last year shows a clear pattern of repeatedly entering
the latest hot market. In late 2017, that was blockchain, while last month it
was cannabis that helped push or support the stock above the $1 threshold;

(c) The company has attracted a lot of correspondence from the SEC. In March
2017, the SEC wrote to ask about a 2009 transaction with Bricoleur Capital
Management, an investment adviser. The loan from Bricoleur to IGC has been
renegotiated several times IGC’s financial statements filed with the SEC as of
June 30, 2017, said the company had issued 90,000 shares valued at $36,600
to Bricoleur Partners L.P. against the outstanding $1.8 million promissory
note as repayment of interest. Bricoleur’s SEC registration was terminated in
December 2012, and its license was revoked by the state of Florida in 2015.
IGC has received nine late-fling [sic] notices from the New York Stock
Exchange in just the past three years, prompting the SEC to ask over and over
when it is going to comply with the rules IGC received another notice of
delisting from the NYSE in October 2017 and had to ask the SEC for an
extension to file and hold a shareholder meeting The company had still not
held a shareholder meeting by December 2017, and it got another notice from
the SEC asking when it would comply with its exchange’s rules; and

(d) IGC’s business partners have issues The Dama [sl`c] Pharma company in
Puerto Rico appears to have been created just in time for an IGC press release,
headlined “Puerto Rican Alzheimer’s Patients to Be First in U.S. to Obtain
Cannabis-Based Relief” on March 26, 2018. It was incorporated three days

11

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 12 of 26

before the press release Was sent out. DaMa Pharma’s only employee is
Stephen Inglis, who is also CEO of a company called InPortal USA. InPortal
is a facilitator, providing “Compliant Market Access through an equity capital
markets (ECM) and a debt capital markets (DCM) platform with a dedicated
public corporate landing site and controlled investor access to a deal data
room.” IGC shares also trade on the Boerse Frankfurt, Stuttgart, and Berlin
Exchanges under the ticker symbol “IGSl” and on the Boerse Frankfurt,
Boerse Berlin and Boerse Stuttgart under XETRAZ,” according to the
company’s filings IGC’s German distribution partner was said to be ready to
“distribute its formulations in Germany in early 2018,” according to a press
release from October 2017. Medicann is a German “medical marijuana retailer
website,” and its listed CEO is Carsten Siegemund. Medicann was created
with just 25,000 euros in capital on May 31, 2017. A search of the site finds
no mention of the IGC product Hyalolex, which it claims can treat symptoms
of Alzheimer’s disease. The site itself is a work in progress, since the map
shows the center of Central Park in New York, and the answers to FAQ
questions are “lorum ipsum” _ filler text often used in place of the eventual
content of new website templates and other yet-to-be-published materials
Cartsten Siegemund helps distribute productsfor [sic] other penny-stock
companies besides IGC. One press release touts a 3.7 million eurosdistribution
[sic] agreement, pretty big business for a company started six months earlier
with a €25,000 investment

28. Additionally, the article noted that the Company’s financial reporting and auditing
operations have tied to a fraudulent cryptocurrency company called Longfin, which recently had
$27 million of its assets frozen by the SEC. Specifically, the Company uses the same public
auditor and its current principal accounting officer previously worked at AJSH prior to joining
the Company.

29. The article also warned investors of another senior executive at the Company with
specious credentials In 2017, the Company’s chief scientific officer, Jagadeesh Rao, was caught
falsifying data in scientific papers published in the Journal of Neurochemistry, and the
International Journal of Neuropsychopharrnacology and Psychopharmacology, according to the

website Retraction Watch.

12

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 13 of 26

30. Lastly, the article noted that the Company has a history of relying upon paid stock
promoters

31. Then, on October 29, 2018, the NYSE American announced “that the staff of
NYSE Regulation has determined to commence proceedings to delist the common stock of India
Globalization Capital, Inc. (NYSE: IGC) _ ticker symbol IGC _ from the Exchange. Trading
in the Company’s common stock on the NYSE American will be suspended immediately.” The
NYSE American also said that the “Company or its management have engaged in operations
which, in the opinion of the Exchange, are contrary to the public interest.” Specifically, the

announcement stated in relevant part:

NEW YORK, October 29, 2018 _ NYSE American LLC (“NYSE American” or
the “Exchange”) announced today that the staff of NYSE Regulation has
determined to commence proceedings to delist the common stock of India
Globalization Capital, Inc. (the “Company”) _ ticker symbol IGC _from the
Exchange. Trading in the Company’s common stock on the NYSE American will
be suspended immediately

NYSE Regulation commenced delisting proceedings against the Company
pursuant to Section 1003(c) (i) of the NYSE American Company Guide (the
“Company Guide”) which states that where the issuer has substantially
discontinued the business that it conducted at the time it was listed or admitted
to trading, and has become engaged in ventures or promotions which have not
developed to a commercial stage or the success of which is problematical, it
shall not be considered an operating company for the purposes of continued
trading and listing on the Exchange.

NYSE Regulation also considered Section 1003(f`) (iii) because the Company or

its management have engaged in operations which, in the opinion of the
Exchange, are contrary to the public interest. Section 1009(a) (ii) of the Company

Guide states that it is necessary and appropriate for the protection of investors to
immediately suspend trading in the Company’s common stock.

32. Following this news, the Company’s common stock stopped trading on the NYSE

American, resulting in significant damages to the Company’s stockholders and the Class

13

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 14 of 26

PLAINTIFF’S CLASS ACTION ALLEGATIONS

33. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
otherwise acquired India Globalization securities during the Class Period (the “Class”) and were
damaged upon the revelation of the alleged corrective disclosures Excluded from the Class are
Defendants herein; the officers and directors of the Company, at all relevant times; members of
their immediate families; and their legal representatives heirs, successors or assigns and any
entity in which Defendants have or had a controlling interest.

34. The members of the Class are so numerous that joinder of all members is
impracticable Throughout the Class Period, India Globalization securities were actively traded
on the NYSE American, While the exact number of Class members is unknown to Plaintiff at
this time and can be ascertained only through appropriate discovery, Plaintiff believes that there
are hundreds or thousands of members in the proposed Class Record owners and other members
of the Class may be identified from records maintained by India Globalization or its transfer
agent and may be notified of the pendency of this action by mail, using the form of notice similar
to that customarily used in securities class actions

35. Plaintiff’s claims are typical of the claims of the members of the Class as all
members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
federal law that is complained of herein.

36. Plaintiff will fairly and adequately protect the interests of the members of the
Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class

14

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 15 of 26

37. Common questions of law and fact exist as to all members of the Class and
predominate over any questions solely affecting individual members of the Class Among the
questions of law and fact common to the Class are:

o whether the federal securities laws were violated by Defendants’ acts as alleged
herein;

o whether statements made by Defendants to the investing public during the Class
Period misrepresented material facts about the business, operations and management of India

Globalization;

0 whether the lndividual Defendants caused India Globalization to issue false and
misleading financial statements during the Class Period;

l whether Defendants acted knowingly or recklessly in issuing false and misleading
financial statements;

¢ whether the prices of India Globalization securities during the Class Period were
artificially inflated because of Defendants’ conduct complained of herein; and

o , whether the members of the Class have sustained damages and, if so, what is the
proper measure of damages

38. A class action is superior to all other available methods for the fair and efficient
adjudication of this controversy since joinder of all members is impracticable Furthermore, as
the damages suffered by individual Class members may be relatively small, the expense and
burden of individual litigation make it impossible for members of the Class to individually
redress the wrongs done to them. There will be no difficulty in the management of this action as
a class action.

39. Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

o Defendants made public misrepresentations or failed to disclose material facts
during the Class Period;
¢ the omissions and misrepresentations were material;

15

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 16 of 26

o India Globalization securities are traded in an efficient market;

0 the Company’s shares were liquid and traded with moderate to heavy volume
during the Class Period;

0 the Company traded on the NYSE American and was covered by multiple
analysts;

l the misrepresentations and omissions alleged would tend to induce a reasonable

investor to misjudge the value of the Company’s securities; and
0 Plaintiff and members of the Class purchased, acquired and/or sold India
Globalization securities between the time Defendants failed to disclose or misrepresented

material facts and the time the true facts were disclosed, without knowledge of the omitted or
misrepresented facts

40. Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
presumption of reliance upon the integrity of the market

41. Alternatively, Plaintiff and the members of the Class are entitled to the
presumption of reliance established by the Supreme Court in Affiliated Ute Citz'zens of the State
of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material
information in their Class Period statements in violation of a duty to disclose such information,
as detailed above.

COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
Against All Defendants)

42. Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.

43. This Count is asserted against Defendants and is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

44. During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

16

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 17 of 26

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the
other members of the Class; made various untrue statements of material facts and omitted to state
material facts necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading; and employed devices, schemes and artifices to
defraud in connection with the purchase and sale of securities Such scheme was intended to,
and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and
other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of
India Globalization securities; and (iii) cause Plaintiff and other members of the Class to
purchase or otherwise acquire India Globalization securities and options at artificially inflated
prices ln furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each
of them, took the actions set forth herein.

45. Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
and annual reports, SEC filings, press releases and other statements and documents described
above, including statements made to securities analysts and the media that were designed to
influence the market for India Globalization securities Such reports, filings, releases and
statements were materially false and misleading in that they failed to disclose material adverse
information and misrepresented the truth about lndia Globalization finances and business
prospects

46. By virtue of their positions at lndia Globalization, Defendants had actual
knowledge of the materially false and misleading statements and material omissions alleged
herein and intended thereby to deceive Plaintiff and the other members of the Class, or, in the

altemative, Defendants acted with reckless disregard for the truth in that they failed or refused to

17

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 18 of 26

ascertain and disclose such facts as would reveal the materially false and misleading nature of
the statements made, although such facts were readily available to Defendants Said acts and
omissions of Defendants were committed willfully or with reckless disregard for the truth. In
addition, each Defendant knew or recklessly disregarded that material facts were being
misrepresented or omitted as described above.

47. Inforrnation showing that Defendants acted knowingly or with reckless disregard
for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers
and/or directors of India Globalization, the Individual Defendants had knowledge of the details
of India Globalization’s internal affairs

48. The lndividual Defendants are liable both directly and indirectly for the wrongs
complained of herein. Because of their positions of control and authority, the Individual
Defendants were able to and did, directly or indirectly, control the content of the statements of
India Globalization. As officers and/or directors of a publicly-held company, the Individual
Defendants had a duty to disseminate timely, accurate, and truthful information with respect to
India Globalization businesses operations future financial conditions and future prospects As a
result of the dissemination of the aforementioned false and misleading reports, releases and
public statements the market price of India Globalization securities was artificially inflated
throughout the Class Period. In ignorance of the adverse facts concerning India Globalization’s
business and financial condition which were concealed by Defendants Plaintiff and the other
members of the Class purchased or otherwise acquired India Globalization securities at
artificially inflated prices and relied upon the price of the securities the integrity of the market
for the securities and/or upon statements disseminated by Defendants and were damaged

thereby.

18

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 19 of 26

49. During the Class Period, India Globalization securities were traded on an active
and efficient market. Plaintiff and the other members of the Class relying on the materially false
and misleading statements described herein, which the Defendants made, issued or caused to be
disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
of India Globalization securities at prices artificially inflated by Defendants’ wrongful conduct.
Had Plaintiff and the other members of the Class known the truth, they would not have
purchased or otherwise acquired said securities or would not have purchased or otherwise
acquired them at the inflated prices that were paid. At the time of the purchases and/or
acquisitions by Plaintiff and the Class the true value of India Globalization securities was
substantially lower than the prices paid by Plaintiff and the other members of the Class The
market price of India Globalization securities declined sharply upon public disclosure of the facts
alleged herein to the injury of Plaintiff and Class members

50. By reason of the conduct alleged herein, Defendants knowingly or recklessly,
directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
promulgated thereunder.

51. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
the other members of the Class suffered damages in connection with their respective purchases
acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
that the Company had been disseminating misrepresented financial statements to the investing
public,

COUNT II

(Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

19

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 20 of 26

52. Plaintiff repeats and realleges each and every allegation contained in the
foregoing paragraphs as if fully set forth herein.

53. During the Class Period, the Individual Defendants participated in the operation
and management of India Globalization, and conducted and participated, directly and indirectly,
in the conduct of India Globalization’s business affairs Because of their senior positions they
knew the adverse non-public information about India Globalization’s misstatement of the nature
of its business and its false financial statements

54. As officers and/or directors of a publicly owned company, the Individual
Defendants had a duty to disseminate accurate and truthful information with respect to India
Globalization’s financial condition, and to correct promptly any public statements issued by
lndia Globalization which had become materially false or misleading

55. Because of their positions of control and authority as senior officers the
Individual Defendants were able to, and did, control the contents of the various reports press
releases and public filings which India Globalization disseminated in the marketplace during the
Class Period concerning India Globalization’s business activities Throughout the Class Period,
the Individual Defendants exercised their power and authority to cause India Globalization to
engage in the wrongful acts complained of herein. The Individual Defendants therefore, were
“controlling persons” of India Globalization within the meaning of Section 20(a) of the
Exchange Act. In this capacity, they participated in the unlawful conduct alleged which
artificially inflated the market price of India Globalization securities

56. Each of the Individual Defendants therefore, acted as a controlling person of
India Globalization. By reason of their senior management positions and/or being directors of

India Globalization, each of the Individual Defendants had the power to direct the actions of, and

20

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 21 of 26

exercised the same to cause, India Globalization to engage in the unlawful acts and conduct
complained of herein. Each of the Individual Defendants exercised control over the general
operations of lndia Globalization and possessed the power to control the specific activities which
comprise the primary violations about which Plaintiff and the other members of the Class
complain.

57. By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by India Globalization.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

A. determining that the instant action may be maintained as a class action under Rule
23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the class representative;

B. requiring Defendants to pay damages sustained by Plaintiff and the Class by
reason of the acts and transactions alleged herein;

C. awarding Plaintiff and the other members of the Class prejudgment and post-
judgment interest, as well as their reasonable attorneys’ fees expert fees and other costs; and

D. awarding such other and further relief as this Court may deem just and proper.

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury.

Dated: November 2, 2018 Respectfully submitted,

/s/ Daniel S. Sommers

Steven J. Toll (Md. Bar No. 15824)

Daniel S. Sommers (Md. Bar No. 15822)

S. Douglas Bunch

COHEN MILSTEIN SELLERS &
TOLL PLLC

 

21

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 22 of 26

22

1100 New York Avenue N.W.

Suite 500, East Tower

Washington, DC 20005

Telephone: (202) 408-4600

Facsimile: (202) 408-4699

Email: stoll@cohenmilstein.com
dsorrnners@cohenmilstein.com
dbunch@cohenmilstein.com

Liaison Counsel for Plaintiff

POMERANTZ LLP

Jeremy A. Lieberman

J. Alexander Hood II

Jonathan Lindenfeld

600 Third Avenue, 20th Floor

New York, New York 10016

Telephone: (212) 661 -1 100

Facsimile: (212) 661-8665

Email: jalieberman@pomlaw.com
ahood@pomlaw.com
jlindenfeld@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrom

10 South La Salle Street, Suite 3505
Chicago, Illinois 60603

Telephone: (312) 377-1 181
Facsimile: (312) 377-1 184

Email: pdahlstrom@pomlaw.com

BRONSTEIN, GEWIRTZ

& GROSSMAN, LLC

Peretz Bronstein

60 East 42nd Street, Suite 4600
New York, New York 10165
Telephone: (212) 697-6484
Email: peretz@bgandg.com

Attorneys for Plaintiff

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 23 of 26

CERTIFICATE OF SERVICE
I, Daniel S. Sommers, hereby certify that on November 2, 2018, the foregoing was filed

with the Court via ECF, which transmitted a copy of the same to all counsel of record.

/s/ Daniel S. Sommers
Daniel S. Sommers

 

23

Case 8:18-cV-03408-G.]H Document 1 Filed 11/O2/18 Page 24 of 26

Submission Date
2018-10-31 12115:08

CERTIFICATION PURSUANT TO FEDERAL SECURITIES
LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against India Globalization Capital Inc. (“India Globalization” or the “Company”) or the “Company”) and
authorize the filing of a comparable complaint on my behalf.

3. I did not purchase or acquire India Globalization securities at the direction of plaintiffs’ counsel or in order to participate in any private action
arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired India Globalization securities
during the class period, including providing testimony at deposition and trial, if necessary. l understand that the Court has the authority to select
the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in India Globalization securities during the Class Period as
specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to serve as a representative party on
behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in the Complaint, beyond my pro
rata share of any recovery, except such reasonable costs and expenses directly relating to the representation of the class as ordered or approved
by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.

Name

Print Name

Gabe Carr-Harris

Acquisitions

Conligurable list (if none enter none)

    

Sales

Configurable list (if none enter none)

 

Documents & Message

(redacted)

Signature

Full Name

Gabe Carr-Harris

(redacted)

 

Case 8:18-cV-03408-G.]H Documentl Filed11/O2/18

lndia Globalization Capita|, lnc. (|GC)

List of Purchases and Sa|es

Page 26 of 26

Harris-Carr, Gabe

 

Purchase Number of Price Per
Date or Sa|e SharesIUnit SharelUnit
10/2/2018 Purchase 85 $1 1 .0000

